                              Case 2:20-cv-01105-JLR Document 57-2 Filed 08/10/20 Page 1 of 1



 Section 1557(b)                           2016 Final Rule                            2020 Revised Rule
 (42 U.S.C. § 18116(b)                     (45 C.F.R. § 92.3(b))                      (to be codified at 45 C.F.R. § 92.6(b))
 Nothing in this title (or an              Nothing in this part shall be construed    Insofar as the application of any requirement
 amendment made by this title)             to invalidate or limit the rights,         under this part would violate, depart from, or
 shall be construed to invalidate or       remedies, procedures, or other legal       contradict definitions, exemptions, affirmative
 limit the rights, remedies,               standards available to individuals         rights, or protections provided by any of the
 procedures, or legal standards            under Title VI of the Civil Rights Act     statutes cited in paragraph (a) of this section or
 available to individuals aggrieved        of 1964, Title VII of the Civil Rights     provided by the Architectural Barriers Act of
 under title VI of the Civil Rights        Act of 1964, the Architectural Barriers    1968 (42 U.S.C. 4151 et seq.); the Americans
 Act of 1964 (42 U.S.C. 2000d et           Act of 1968, Title IX of the Education     with Disabilities Act of 1990, as amended by the
 seq.), title VII of the Civil Rights      Amendments of 1972, Sections 504 or        Americans with Disabilities Act Amendments
 Act of 1964 (42 U.S.C. 2000e et           508 of the Rehabilitation Act of 1973,     Act of 2008 (42 U.S.C. 12181 et seq.), Section 508
 seq.), title IX of the Education          the Age Discrimination Act of 1975,        of the Rehabilitation Act of 1973, as amended
 Amendments of 1972 (20 U.S.C.             the Americans with Disabilities Act of     (29 U.S.C. 794d), the Coats-Snowe Amendment
 1681 et seq.), section 794 of title 29,   1990, as amended by the Americans          (42 U.S.C. 238n), the Church Amendments (42
 or the Age Discrimination Act of          with Disabilities Act Amendments           U.S.C. 300a–7), the Religious Freedom
 1975, or to supersede State laws          Act of 2008, or other Federal laws or to   Restoration Act (42 U.S.C. 2000bb et seq.),
 that provide additional protections       supersede State or local laws that         Section 1553 of the Patient Protection and
 against discrimination on any basis       provide      additional     protections    Affordable Care Act (42 U.S.C. 18113), Section
 described in subsection (a).              against discrimination on any basis        1303 of the Patient Protection and Affordable
                                           described in § 92.1.                       Care Act (42 U.S.C. 18023), the Weldon
                                                                                      Amendment (Consolidated Appropriations
                                                                                      Act, 2019, Pub. L. 115–245, Div. B sec. 209 and
                                                                                      sec. 506(d) (Sept. 28, 2018)), or any related,
                                                                                      successor, or similar Federal laws or
                                                                                      regulations, such application shall not be
                                                                                      imposed or required.




Exhibit 1:
Text of Section 1557(b) Statutory Text, 2016 Final Rule, and 2020 Revised Rule regarding incorporation of other statutes.
